Citation Nr: 1122675	
Decision Date: 06/13/11    Archive Date: 06/28/11

DOCKET NO.  10-28 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Danielle L. Sgro, Law Clerk







INTRODUCTION

The Veteran served on active duty from October 1960 to May 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, wherein the RO denied service connection for hearing loss.  


FINDING OF FACT

The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, and the competent evidence on the question of whether the Veteran's current bilateral hearing loss is etiologically related to in-service noise exposure is in relative equipoise. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the claim for service connection on appeal, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.  

Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits. Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.").

Certain chronic diseases such as sensorineural hearing loss may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  See 38 C.F.R. § 3.385.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Factual Background and Legal Analysis

The Veteran asserts that he has bilateral hearing loss related to his active service.  Specifically, the Veteran contends that during basic training and the assignments that followed he spent significant time on the rifle range where he was exposed to high levels of noise.  At that time, he contends that there was no ear protection available for soldiers and that his hearing has deteriorated since his active duty.

The Veteran's October 1960 enlistment examination indicated that he correctly identified 15 out of 15 items on a whispered voice test (both ears).  The Veteran's March 1964 discharge examination (prior to separation from active service) indicated that his hearing was within normal limits (both ears).

Prior to November 1967,  service medical departments used ASA units to record puretone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units.  For purposes of comparison between the service audiometric data and more recent VA audiometric data, the table below shows the ASA measurements recorded in service, with the comparable ISO (ANSI) measurements in parentheses.  At the time of the Veteran's March 1964 discharge physical examination, pure tone thresholds, in decibels, were noted as follows: 





HERTZ


For ISO add
500 (15)
1000 (10)
2000 (10)
3000 (10)
4000 (5)
RIGHT
-5 (10)
-5 (5)
0 (10)
---
5 (10)
LEFT
15 (30)
15 (25)
15 (25)
---
15 (20)


At the outset, the Board notes that while the Veteran's service treatment records do not document the occurrence of, or treatment for, any specific incidence of acoustic trauma, the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  In this regard, the Veteran has reported that he was exposed to noise after spending a significant portion of time on the rifle range.  Also, the Veteran's DD-214 specifically confirms that the Veteran won a Marksman (Rifle) Medal.  Given the circumstances of the Veteran's service, the Board finds that he was likely exposed to some, and possibly significant, noise exposure in service as a result of spending time on the rifle range.  Thus, although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154.

During an October 2002 VA audiological evaluation at Newington VA Medical Center (VAMC), the Veteran reported that he had hearing loss and occasional tinnitus (not present at that immediate time).  The Veteran also reported that he had right ear surgery twice in the late 1960's/ early 1970's.  The diagnoses were mild sensorineural hearing loss through 4000 Hz followed by moderate severe sensorineural hearing loss in the right ear and mild to profound mixed hearing loss in the left ear.

A March 2008 private audiological evaluation at Buckland Ear, Nose & Throat, LLC revealed that Veteran had mild to moderate sensorineural  hearing loss 500-4k Hz in his right ear and moderate to severe mixed hearing loss 500-4k Hz in his left ear.  Dr. Benavides, who reportedly performed ear surgery on the Veteran in the late 1960s/early 1970s, noted that the Veteran had longstanding hearing loss since at least 1964.

In December 2009, the Veteran also submitted a lay statement from his former wife, E.S., who states that the Veteran's hearing had declined considerably over the years.  E.S. states that it is impossible to carry on a conversation with the Veteran, and he has missed out on many events as a result of his hearing loss.

The report of a January 2010 VA audiology examination reflects that on audiological evaluation, pure tone thresholds, in decibels, were:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
30
45
40
50
55
Left
50
55
60
80
75

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 88 percent in the left ear.  The diagnoses were mild to profound sensorineural hearing loss  at 500 Hz and above in the Veteran's right ear and moderate to profound mixed hearing loss at 250 Hz and above in the Veteran's left ear.  

After a careful review of the evidence of record, the Board finds that entitlement to service connection for bilateral hearing loss is warranted.

In reaching the above conclusion, the Board notes that the Veteran's claimed in-service noise exposure appears to be consistent with the circumstances of his service, as noted in official military documents.  38 U.S.C.A. § 1154(a).  As such, 
in-service noise exposure is conceded here.  Moreover, the  Veteran is competent to testify as to observable symptoms of hearing loss, such as hearing deterioration, which is the type of symptom capable of  lay observation.  See Charles v. Principi, 16 Vet. App. 370  (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995)).  Given  his in-service noise exposure, the Board finds the Veteran's  assertions of hearing loss dating back to service to be credible here.  Thus, such statements here establish continuity of symptomatology to enable a grant of service connection for hearing loss.  

The Board acknowledges that the January 2010 VA examiner opined that it was not likely that the Veteran's hearing loss was related to service; the examiner's rationale was that the Veteran's March 1964 discharge examination noted normal hearing.  The Board points out however that the VA examiner did not convert the Veteran's hearing loss measurements from ASA to ISO units, hence the examiner's opinion lacks probative value.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Thus, while the examiner did not note abnormal hearing conditions or any hearing deterioration that would be attributable to service, the Board finds that the opinion is here outweighed by the continuity of symptomatology established by the sum of the evidence of record.  

At the very least, the medical and lay evidence is in relative equipoise, permitting application of the benefit-of-the-doubt doctrine.  

When, after careful consideration of all procurable and assembled data, including lay statements, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  
See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Under the circumstances of this case, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for bilateral hearing loss is met.


ORDER

Entitlement to service connection for hearing loss is granted.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


